UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK.

ee ee ee em ee ew ee ee ee ee ee eK re ee xX

UNITED STATES OF AMERICA
CONSENT PRELIMINARY ORDER

-V.- OF FORFEITURE/

: ‘MONEY JUDGMENT

GEDIMINAS BERTULIS,

a/k/a “Gedas Bertulis,” : S418 Cr. 259 (PKC)
Defendant. DO
j|—]|- = eee eee ee eee ee ee ee x

WHEREAS, on or about January 15, 2019, GEDIMINAS BERTULIS, a/k/a
“Gedas Bertulis,” (the “Defendant”), was charged in an Superseding Information, $4 18 Cr. 259
(PKC) (the “Information”), with conspiracy to commit wire fraud and bank fraud in violation of
Title 18, United States Code, Section 1349 (Count One);

WHEREAS, the Information included a forfeiture allegation as to Count One of the
Information, seeking forfeiture to the United States, pursuant to Title 18, United States Code,
Section 982(a)(2)(A), of any and all property constituting or derived from proceeds obtained
directly or indirectly as a result of the commission of the offense charged in Count One of the
Information, including but not limited to a sum of money in United States currency representing
the amount of proceeds traceable to the commission of the offense charged in Count One of the
Information that the Defendant personally obtained;

WHEREAS, on or about January 15, 2019, the Defendant pled guilty to Count One
of the Information, pursuant to a plea agreement with the Government, wherein the Defendant
admitted the forfeiture allegation with respect to Count One of the Information;

WHEREAS, the Defendant consents to the entry of a money judgment in the
amount of $22,178.64 in United States currency representing the amount of proceeds traceable to

the offense charged in Count One of the Information that the Defendant personally obtained; and

 
WHEREAS, the Defendant admits that, as a result of acts and/or omissions of the
Defendant, the proceeds traceable to the offense charged in Count One of the Information that the
Defendant personally obtained cannot be located upon the exercise of due diligence.

IT IS HEREBY STIPULATED AND AGREED, by and between the United States
of America, by its attorney Audrey Strauss, United States Attorney, Assistant United States
Attorney, Jonathan E. Rebold of counsel, and the Defendant, and his counsel, Frederick Sosinsky,
Esq., that:

1. As a result of the offense charged in Count One of the Information, to which
the Defendant pled guilty, a money judgment in the amount of $22,178.64 in United States
currency (the “Money Judgment”), representing the amount of proceeds traceable to the offense
charged in Count One of the Information that the Defendant personally obtained, shall be entered
against the Defendant.

2, Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this
Consent Preliminary Order of Forfeiture/Money Judgment is final as to the Defendant,
GEDIMINAS BERTULIS, a/k/a “Gedas Bertulis”, and shall be deemed part of the sentence of the
Defendant, and shall be included in the judgment of conviction therewith.

3, All payments on the outstanding money judgment shall be made by postal
money order, bank or certified check, made payable, in this instance, to the United States Marshals
Service, and delivered by mail to the United States Attorney's Office, Southern District of New
York, Atin: Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew’s

Plaza, New York, New York 10007 and shall indicate the Defendant’s name and case number,

 
4, The United States Marshais Service is authorized to deposit the payments
on the Money Judgment in the Assets Forfeiture Fund, and the United States shall have clear title
to such forfeited property.

5, Pursuant to Title 21, United States Code, Section 853(p), the United States
is authorized to seek forfeiture of substitute assets of the Defendant up to the uncollected amount
of the Money Judgment.

6. Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the
United States Attorney’s Office is authorized to conduct any discovery needed to identify, locate
or dispose of forfeitable property, including depositions, interrogatories, requests for production
of documents and the issuance of subpoenas.

7. The Court shall retain jurisdiction to enforce this Consent Preliminary Order
of Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2 of the Federal

Rules of Criminal Procedure.

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]
8. The signature page of this Consent Preliminary Order of Forfeiture/Money

Judgment may be executed in one or more counterparts, each of which will be deemed an original

but all of which together will constitute one and the same instrument.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
United States Attorney for the
Southern District of New York

Ufc

Jon. E, Rebold
oF Stant United States Attorney
e St. Andrew’s Plaza
New York, NY 10007
(212)637-2512

GEDIMINAS BERTULIS

By:

 

 

 

 

Frederick Sosinsky, Esq.

Attorney for Defendant

Law Offices of Frederick L. Sosinsky
225 Broadway, Suite 715

New York, NY 10007

so eZ LZ —

HONQRAB LE P. KEVIN CASTEL
UNITED PRABLE De DISTRICT JUDGE

6b [dor

DATE

 

Cy R- asl

DATE

 

 

 

 
